Citation Nr: 0326684	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  93-24 132	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased disability evaluation for serous 
otitis media, right ear, with bilateral hearing loss and 
tinnitus, currently evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from June 1976 to June 
1980.

The procedural history of this appeal is somewhat complex.  
In a June 1988, service connection was granted and a 10 
percent rating assigned for "serous otitis media right with 
hearing loss right," effective from January 11, 1988.  By an 
October 1988 rating action, the effective date of the grant 
of service connection was changed to May 30, 1986 and the 
rating was reduced to 0 percent, effective from December 18, 
1987.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1990 rating action 
of the Newark, New Jersey RO which granted service connection 
for tinnitus as etiologically related to the veteran's 
service-connected hearing loss.  Thereafter, the veteran's 
service-connected disability was characterized as serous 
otitis media and hearing loss with tinnitus, right ear; the 
noncompensable rating was continued.  The veteran submitted a 
notice of disagreement in November 1990 and the RO issued a 
statement of the case in January 1991.  A substantive appeal 
was received in January 1991.  This case was before the Board 
in September 1995 and May 1996 when it was remanded for 
additional development.

In a June 1998 rating action, the evaluation of the veteran's 
service-connected hearing loss disability was increased to 10 
percent, effective from May 31, 1990.  The disability was 
characterized as serous otitis media with hearing loss right 
ear; there was no reference to tinnitus.  In an April 2000 
statement, the veteran's representative noted that the 
veteran wished to "initiate a claim" of service connection 
for tinnitus.  

In an November 1999 rating action, the RO granted service 
connection for left ear hearing loss and assigned a 10 
percent rating, effective from May 31, 1990.  The disability 
was characterized as serous otitis media with bilateral 
sensorineural hearing loss.  Again, tinnitus was not 
included.  

In April 2003, the Board undertook additional development of 
the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  

The case was most recently certified to the Board by the 
Winston-Salem, North Carolina RO.  


REMAND

At the outset, the Board notes that the RO last considered 
the issue on appeal in November 1999, at which time a 
supplemental statement of the case (SSOC) was issued.  
Pursuant to the Board's development, additional evidence 
consisting of the report of a July 2003 VA examination has 
been added to the record.  However, the Board is unable to 
adjudicate the claim on appeal on the basis of such evidence 
at this time.  

In this regard, the Board notes that the provisions of 38 
C.F.R. § 19.9 essentially conferring upon the Board 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board, but not reviewed by the RO, recently 
has been held to be invalid.  Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs (Secretary), 327 F.3d 
1339 (Fed. Cir. 2003).  While the Board could, conceivably, 
seek a waiver of RO jurisdiction over (and hence, RO 
consideration of) the additionally developed evidence, 
additional actions by the RO, as described below, are 
warranted.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of claims file reveals that the record does not 
include any correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions as 
they pertain to the claims currently on appeal, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the department 
to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See DAV v. Secretary, 327 F.3d at 1339.  The RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization.  

The Board also finds that specific additional development of 
the claim on appeal is warranted.  In this regard, the Board 
notes that the veteran's representative has argued that the 
veteran is entitled to separate evaluations for bilateral 
serous otitis media, and for bilateral hearing loss, as well 
as separate ratings for tinnitus in each ear.  (See March 
2003 Informal Hearing Presentation).  While the rating 
schedule may permit separate evaluations for separate 
problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 
38 C.F.R. § 4.14 (see Esteban v. Brown, 6 Vet. App. 259 
(1994)), Diagnostic Code 6201, pursuant to which serous 
otitis media is evaluated, specifically directs that the 
condition is to be evaluated on the basis of hearing 
impairment.  However, the veteran has been granted service 
connection for tinnitus, and there remains the question of 
whether any such condition constitutes a separate, 
compensable disability that should be separately evaluated.  
The Board notes that the July 2003 examination report 
(obtained pursuant to the Board's own efforts) does not 
include sufficient medical information to evaluate the 
severity of either the veteran's hearing loss or his tinnitus 
(if any).  

Hence, the RO should arrange for the veteran to undergo 
further examination.  
The veteran is hereby advised that a failure to report to 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  See 38 C.F.R. § 3.655 (2002).  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file any notice(s) of 
the date and time of such examination sent to the veteran by 
the VA medical facility at which the examination is to take 
place. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other notification 
and/or development action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

In adjudicating the claim, the RO must address the question 
of whether the veteran's tinnitus should be evaluated as a 
separate, compensable disability.  In doing so, the RO must 
consider and address the former regulatory criteria for 
evaluating tinnitus (prescribing a 10 percent evaluation for 
persistent tinnitus that is a symptom of head injury, 
acoustic trauma, or concussion), the revised criteria for 
evaluating tinnitus, effective June 10, 1999 (prescribing a 
10 percent rating for recurrent tinnitus), and the recent 
decision of Wanner v. Principi, 17 Vet. App. 4 (2003) 
(invalidating the former regulatory criteria for evaluating 
tinnitus to the extent that it required evidence of head 
injury, acoustic trauma, or concussion).  The RO must also 
address the question of whether separate ratings for tinnitus 
of each ear (as a opposed to single rating for a bilateral 
condition) should be granted prior to the June 13, 2003 
effective date of the recent regulatory amendment specifiying 
that that a single evaluation is assigned for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears or the head.  See 68 Fed. Reg. 25,822-25,823 (May 14, 
2003).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim on 
appeal.  The letter should include a 
summary of the evidence currently of 
record and specific notice as to the type 
of evidence necessary to substantiate 
that claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information to enable 
it to obtain any pertinent evidence not 
currently of record and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information and/or 
evidence is provided.  The RO's letter 
should also invite the veteran and his 
representative to submit any pertinent 
evidence in the veteran's possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.    

2.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any evidence 
identified by following the procedures 
set forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo a VA ENT (ear, nose 
and throat) examination and audiological 
evaluation.  The entire claims file must 
be made available to and reviewed by the 
physician designated to examine the 
veteran and the examination report should 
reflect consideration of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and 
audiometric findings and speech 
recognition scores for both ears should 
be reported.  Regarding tinnitus, the 
examiner should specifically indicate 
whether the veteran currently has 
tinnitus, and if so, whether such 
condition is best described and 
persistent/recurrent, or 
occasional/infrequent.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all opinion 
provided, in a printed (typewritten) 
report.  

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
any notice(s) of the date and time of the 
such examination sent to the veteran by 
the VA medical facility at which the 
examination is to take place.

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development action 
required by the VCAA has been 
accomplished.  

7.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claim for an increased rating, in light 
of all pertinent evidence (to 
particularly include all evidence added 
to the record since the November 1999 
SSOC) and legal authority (to include the 
former and revised applicable rating 
criteria for evaluating diseases of the 
ear and tinnitus, and the Wanner 
decision, as cited to and discussed 
above).  The RO must specifically 
document its consideration of the 
veteran's entitlement to separate ratings 
for otitis media, for bilateral hearing 
loss, and for tinnitus.  If the RO 
concludes that tinnitus constitutes a 
separate compensable disability, it must 
also specifically address whether, prior 
to June 13, 2003, a separate rating for 
tinnitus of each ear was warranted.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to all 
additional legal authority considered, 
discussion of all pertinent evidence and 
legal authority, and clear reasons and 
bases for the RO's determinations) and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




